DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at lines 16-20, 32-40, 41-46 discloses a first dimension extending between the outermost edges of the right and left sides of the body of the implant, a second dimension extending between the top and bottom surfaces of the body of the implant, a third dimension equivalent to the width of the stabilizers, and fourth dimension extending from the top of the first stabilizer to the bottom of the second stabilizer; and wherein the second dimension is 
Claims 2-21 are rejected under 112(a) since they do not cure the new matter deficiencies now associated with claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-9, 13-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vestgaarden (US Patent Pub. 20090036927A1) in view of Stark (U.S. Patent Pub. 2009/0216238 A1).
Vestgaarden discloses a method for fusing a joint located between two boney structures (method and apparatus for spinal facet fusion, Fig. 1 and 4-26 and 48-50).  Specifically in regards to claim 1, Vestgaarden discloses  creating a cavity (45) in two boney structures (50,55) spanning said joint, wherein said step of creating a cavity (45) comprises forming an opening (45) in the joint such that a portion of the opening (portion of 45 in 50) is formed in the first bone (50) and a portion (portion of 45 in 55) is formed in the second bone (55) (Fig. 4-5; and Page 3 Para. [0071]-[0073], and [0062]).  Vestgaarden discloses filling said cavity (45) with a bone void filler (5), wherein said step of filling said cavity (45) with a bone void filler (5) comprises providing a bone void filler (5) in the form of an implant (5) (The implant can be seen in Fig. 1 and Fig. 48-50.) (Fig. 1 and 4-5, 48-50; and Pg. 2 Para. [0054], Pg. 3 Para. [0062]-[0063]).  The implant (5) comprising a body (10) having a distal end (end with 20), a proximal end (end opposite 20), and top and bottom surfaces (surfaces with 15), left and right side surfaces (see Fig. 1 below), wherein said body comprises a first dimension extending between said outermost edges of left and right side surfaces (see Fig. 1 below), and a second dimension (see Fig. 1 below) extending transverse to said first dimension between said top and said bottom surfaces (surfaces with 15); and a first stabilizer (15) extending outwardly from said top surface (surface with 15) of said body (10), said first stabilizer (15) comprising a top stabilizer surface, left and a right stabilizer surfaces; and a second stabilizer (15) extending outwardly from said bottom surface (surface with 15) of said body (10) said second stabilizer (15) comprising a bottom stabilizer surface, and left and right side stabilizer surfaces, wherein said first stabilizer (15) and said second stabilizer (15) are diametrically opposed from one another (Vestgaarden demonstrates in Fig. 1 and 48-50 wherein the body 10 has two stabilizers 15 on opposite sides of the body.) (Fig. 1, 48-50 and Fig. 1 below; Pg. 2 Para. [0054]-[0057] and Page 4 Para. [0090]).  


    PNG
    media_image1.png
    507
    642
    media_image1.png
    Greyscale

Figure 1: Vestgaarden demonstrating the dimensions of the implant.

Stark discloses a method for fusing a sacroiliac joint located between an iliac bone and a sacrum (tools for performing less invasive orthopedic procedures).  Specifically in regards to claim 1, Stark discloses creating a cavity in an iliac bone (102) and a sacrum (100) spanning said sacroiliac joint (104), wherein said step of creating a cavity in an iliac bone (102) and a sacrum (100) spanning said sacroiliac joint (106) comprises forming an opening in the sacroiliac joint (106) such that a portion of the is formed in the iliac bone (102) and a portion of the opening is 
In regards to claim 2
In regards to claim 3, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses the step of retracting soft tissue to expose the joint (Fig. 14; Pg. 3 Para. [0071]-[0072]).
In regards to claim 4, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses punching the cavity in the first and second bones (50,55) spanning the joint (Vestgaarden recites the use of cutter 117 to make an opening in the perfect shape of the implant 5.) (Fig. 9A; and Page 4 Para. [0074]).
In regards to claim 5, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses drilling the cavity (45) in the first and second bones (50,55) spanning said joint (Vestgaarden discloses the use of a drill guide 115 and a drill bit 135 to drill into each bone 50,55.) (Fig.9, 19-23; and Pg. 3-4 Para. [0073]).  
In regards to claim 7
In regards to claim 8, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses localizing the joint (Page 3 Para. [0060],[0062],[0072]); inserting a directional cannula (110) into the joint until a distal end (end with teeth shown in Fig 8)of said directional cannula (110) engages the joint so that alignment teeth (see Fig. 8) distally located on said directional cannula (110) align in the joint (As can be seen in Fig. 8, cannula 110 has teeth located at the distal end thereby meeting the claimed limitation.) (Fig. 8 and 16-18; and Page 3 Para. [0072]).  Vestgaarden also discloses  inserting a drill guide (115, Fig. 9) into a lumen of said directional cannula (110) until a positive stop (surface at end of 110 opposite teeth, see Fig. 9 and 21) on said directional cannula (110) is engaged, and inserting a drill bit (135) through said drill guide hole (hole through 115, see Fig. 22 and 9) and drilling a cavity within the two bones (50,55) to a predetermined depth (As can be seen in Fig. 9 guide 115 has an offset center lumen there through with a proximal end have a larger diameter than the main body of guide 115.  The proximal end of the guide 115 when inserted into the cannula 110 will hit the cannula’s top surface as shown in Fig. 21 and be stopped from proceeding further through the cannula.) (Fig. 9 and 19-22; and Page 3-4 Para. [0073]).  Vestgaarden further discloses removing said drill bit (135) from a lumen of said drill guide (115), removing said drill guide (115) from said lumen of said directional cannula (110) (As can be seen in Fig. 23-24, the guide 115 and bit 135 are removed prior to the placement of the holder 125 through the cannula 110.) (Fig. 22-24; and Page 3-4 Para. [0073]).  Lastly, Vestgaarden discloses wherein the step of filling the cavity (45) with a bone void filler (5) comprises inserting said implant (5) through said lumen of said directional cannula (110) and removing said directional cannula (110) from said joint (Fig. 4-5 and 24-26; and Page 4 Para. [0075]-[0077]).  However, the combination is silent as to the method including a step of abrading 
In regards to claim 9, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses inserting a joint locator (100) into the joint until a distal end of said joint locator (100) engages the joint so that a joint locator blade (pointed tip of 100) distally located on said joint locator (100) aligns in the joint (Fig. 6 and 13; Page 3 Para. [0070]).  Vestgaarden discloses sliding a directional cannula (110) over said joint locator (100) until a distal end (end with teeth shown in Fig. 8) of said directional cannula (110) engages the joint so that alignment teeth (see Fig. 8) distally located on said directional cannula (110) align in the joint (As can be seen in Fig. 8, cannula 110 has teeth located at the distal end thereby meeting the claimed limitation.) (Fig. 8 and 16-18; and Page 3 Para. [0072]).  Vestgaarden also discloses removing said joint locator (100) from said lumen of said directional cannula (110) (As can be seen in Fig. 17-18, the guide pin 110 is removed prior to the placement of the guide 115 through the cannula 110.  It is further emphasized that at the end of the procedure only the tamp 130, holder 125, and cannula 110 are left to be removed from the surgical site.) (Fig. 17-18; and Page 3 Para. [0072] and Page 4 Para. [0077]).  However, the combination is silent as to the method including a step of abrading the joint surfaces.  Stark further recites abrading sacroiliac joint (104) surfaces using said joint locator blade (tip 512) (Stark recites that the joint can be scraped.  Stark also recites that once the 
In regards to claims 13-14, Vestgaarden discloses wherein said body (10) of said implant (5) comprises a non-circular cross-section, and wherein said body (10) of said implant (5) comprises an ovoid cross-section (Fig. 1; and Pg. 2 Para. [0055]).
In regards to claim 15, Vestgaarden further discloses wherein said first stabilizer (15) comprises a distal end (end at 20) and a proximal end (end opposite 20), said second stabilizer (15) comprises a distal end (end at 20) and a proximal end (end opposite 20), and further wherein at least one of said distal end (end at 20) of said first stabilizer (15) and said distal end (end at 20) of said second stabilizer (15) is chamfered (As can be seen in Fig. 1, the stabilizers at their distal end at chamfered at 20.) (Fig. 2, Pg. 2 Para. [0055]).
In regards to claim 16
In regards to claim 17, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion and inserting a bone void filler therein as recited above.  Vestgaarden further discloses providing a directional cannula (110) comprising a tube having a distal end (end with teeth), a proximal end (end opposite teeth), and a lumen (lumen used to insert the various tools shown in Fig. 7,9,11-12) extending therebetween; a pair of alignment teeth (see Fig. 8) disposed at said distal end (end with teeth) of said tube of said directional cannula (110); and inserting said alignment teeth (see Fig. 8) of said directional cannula into said joint until said distal end of said tube of said directional cannula (110) engages the first and second bones (50,55) (Fig. 8 and 16-18; and Page 3 Para. [0072]).

Allowable Subject Matter
Claims 10-12 and 18-21 are rejected under 35 USC 112(b) as being dependent upon an indefinite claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject:  The Stark references (Stark used herein and Stark US Patent 7648509B2 used in action mailed on 9/13/19) reciting a method for fusing a sacroiliac joint do not render all the limitations of the claims obvious.  Neither reference teaches or suggests advancing a drill bit through the second guide hole to form a first bone hole, advancing a drill bit through the first guide hole to form a second bone hole, rotating the drill guide 180 degrees, and then advancing a drill bit through the second guide hole a second time to form a third bone hole, and then advancing a drill bit through the first guide a second time hole to form a fourth guide hole, or wherein the first bone hole, the second bone hole, the third bone hole and the fourth bone hole together define a continuous 
The Vestgaarden reference describes utilizing a drill guide (115) which can be inserted into a cannula and advancing a drill bit through the a guide hole to form a first bone hole, then removing the guide from the cannula and rotating the guide 180 degrees then advancing a drill bit through the same guide hole to form a second bone hole (Page 3 Para. [0073]).  However, it does not recite wherein the guide has a hole that is aligned directly through the center of the guide and an hole aligned offset from the center of the guide wherein both are used to create a hole in a portion of a first bone and then the guide is removed and rotated 180 degrees prior to being used to drill the second hole through the second bone. Therefore, the claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims as recited herein.

Response to Arguments
Applicant’s amendments filed on 10/12/21 have overcome the 112(b) rejection of claims 1-21 which are hereby withdrawn.
Applicant’s arguments (Remarks Pg. 16-21) regarding the first through fourth dimensions have been considered however, they are not persuasive.  While applicant is correct in that the top and bottom surfaces, left and right sides, proximal and distal ends of the implant can be denoted in Fig. 1.  They’re exact dimensions between the top and bottom surfaces, left and right sides, proximal and distal ends and how they compare to one another cannot.  Figure 1 is an isometric 
However, the arguments against the Vestgaarden and Stark combination (Remarks Pg. 21-26) are not persuasive.  In the instant case, applicant argues that the Vestgaarden implant is meant to be used for a specific problem namely the stabilization of a facet joint and that there is no teaching or suggest that it is appropriate for the sacroiliac joint and the recitation of “fusion implant 5 may be used to stabilize and fuse any joint having anatomy similar to the facet joint, i.e., a pair of opposing bony surfaces defining a gap therebetween, with the stabilizer of the fusion implant being sized to be positioned within the gap.  By way of example but not limitation, the fusion implant may be used in small joints such as the fingers, toes, etc.” in Para. [0099] of Vestgaarden is not enough to overcome this.  Vestgaarden recites wherein the implant may be used to stabilize and fuse any joint having anatomy similar to the facet joint and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775